Name: Commission Implementing Regulation (EU) NoÃ 903/2011 of 7Ã September 2011 fixing the import duties applicable to certain husked rice from 8Ã September 2011
 Type: Implementing Regulation
 Subject Matter: plant product;  EU finance;  trade
 Date Published: nan

 8.9.2011 EN Official Journal of the European Union L 231/21 COMMISSION IMPLEMENTING REGULATION (EU) No 903/2011 of 7 September 2011 fixing the import duties applicable to certain husked rice from 8 September 2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 137 thereof, Whereas: (1) Based on the information provided by the competent authorities, the Commission notes that import licences for husked rice falling within CN code 1006 20, other than import licences for basmati rice, were issued in respect of 438 104 tonnes for the period from 1 September 2010 to 31 August 2011. The import duty for husked rice falling within CN code 1006 20 other than basmati rice should therefore be adjusted. (2) The applicable duty must be fixed within 10 days of the end of the period mentioned above. This Regulation should therefore come into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for husked rice falling within CN code 1006 20 shall be EUR 42,5 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1.